        Case: 3:18-cv-01021-slc Document #: 26 Filed: 04/30/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
________________________________________________________________________________________

NATE A. LINDELL,
                                                            OPINION AND ORDER
                      Plaintiff
       v.                                                        18-cv-1021-slc

JON E. LITSCHER, ED F. WALL,
CATHY JESS, JIM SCHWOCHERT,
JOHN DOES, GARY BOUGHTON,
MARK KARTMAN, DR. SCOTT
RUBIN-ASCH, DR. STACEY HOEM,
JOLINDA WATERMAN, and
MARY MILLER,

                    Defendants.
________________________________________________________________________________________

       Pro se plaintiff Nate Lindell seeks to proceed in forma pauperis in this lawsuit on claims

challenging the conditions of his confinement at the Wisconsin Secure Program Facility (WSPF).

On August 15, 2019, I denied Lindell to proceed, since his 97-page complaint violated Federal

Rule of Civil Procedure 8, but I gave Lindell the opportunity to file a pared down amended

complaint. Lindell filed his proposed amend complaint on September 26, 2019. Although

Lindell submitted a proposed amended complaint that significantly pared down his allegations,

under 28 U.S.C. § 1915(g), Lindell cannot proceed in forma pauperis in this case.


                                           OPINION

       Under the “three-strikes rule” set forth in 28 U.S.C. § 1915(g), if three or more of a

prisoner’s civil actions or appeals have already been dismissed while imprisoned as frivolous,

malicious, or for failure to state a claim upon which relief may be granted, that prisoner is not

allowed to bring a civil action in federal court without first paying the full filing fee. The sole
         Case: 3:18-cv-01021-slc Document #: 26 Filed: 04/30/20 Page 2 of 4



exception to this rule is if the plaintiff’s pleadings show that he is in imminent danger of serious

physical injury.

        Lindell has filed more than three cases that were dismissed because they were frivolous,

malicious, or failed to state a claim upon which relief may be granted. In Lindell v. Huibregtse, No.

05-C-3-BBC (W.D. Wis.), the Court of Appeals for the Seventh Circuit amended the district

court’s judgment to be a dismissal with prejudice as frivolous or malicious, and the Seventh

Circuit dismissed his appeal for the same reason, Lindell v. Huibregtse, 205 F. App’x 446, 450 (7th

Cir. 2006). Those proceedings count as two separate strikes. Lindell earned a third strike in

Lindell v. Esser, No. 13-cv-563-wmc (W.D. Wis. Apr. 1, 2015), because his case was dismissed for

failure to state a claim. Finally, he earned a fourth strike in 2007 when his petition for certiorari

to the United States Supreme Court was dismissed a frivolous or malicious. Lindell v. Huibregtse,

549 U.S. 1336 (2007).1

        Therefore, he cannot proceed in forma pauperis in this case unless the court concludes that

his allegations show that he is in imminent danger of serious physical injury. To meet the

imminent-danger requirement of 28 U.S.C. § 1915(g), a prisoner must allege a physical injury

that is imminent or occurring at the time the complaint is filed and show that the threat or

prison condition causing the physical injury is “real and proximate.” Ciarpaglini v. Saini, 352

F.3d 328, 330 (7th Cir. 2003) (citing Heimermann v. Litscher, 337 F.3d 781 (7th Cir. 2003); Lewis

v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002)).




1
   I recently found that Lindell has struck out in his other lawsuit before me. See Lindell v. Boughton, No.
18-cv-895-slc, dkt. 70 (W.D. Wis. Apr. 1, 2020). In that case, defendants sought to revoke Lindell’s in
forma pauperis status, and I granted that request. It is worth noting that Lindell did not oppose that
motion on the ground that he had not struck out, only on the ground that he should have been allowed
to proceed in forma pauperis because his claims fell under the imminent danger exception.
        Case: 3:18-cv-01021-slc Document #: 26 Filed: 04/30/20 Page 3 of 4



       Lindell’s allegations do not suggest he was in imminent danger of serious physical injury

when he filed this lawsuit. He seeks to proceed in this lawsuit on various claims challenging the

conditions of his confinement at WSPF, on the ground that the majority of the time he spent

on administrative confinement status (AC) violated his constitutional rights and seriously

damaged his mental and physical health. He also claims that WSPF’s approach to reviewing his

AC status have violated his due process rights. However, Lindell’s allegations do not suggest

that Lindell was in imminent danger of serious bodily harm at the time he filed this lawsuit.

       To start, on December 8, 2018, when Lindell filed this lawsuit, he was not incarcerated

at WSPF. Although Lindell alleged in his original complaint that he was incarcerated at WSPF

(see Compl. (dkt. 1) 2-3), Lindell was not actually located there that time. Rather, in the

enclosure letter Lindell sent along with his complaint, Lindell listed his address as at Green Bay

Correctional Institution (Green Bay) (dkt. 1-37), and in his motion to proceed in forma pauperis,

Lindell listed Green Bay as his address as well (dkt. 2). The Wisconsin offender website confirms

that Lindell was transferred to Green Bay on or around October 9, 2018, and that he was

transferred to Columbia Correctional Institution in February 2019, where he remains

incarcerated. See Offender Detail, appsdoc.wi.gov/loc/detail.do (last visited Apr. 20, 2020). As

such, even assuming that Lindell alleged sufficient facts to support an inference that the

conditions on AC status at WSPF created an imminent danger of physical injury, Lindell was no

longer subject to those conditions when he commenced this lawsuit.

       Moreover, Lindell is not seeking to proceed on any claims related to the conditions of his

confinement at Green Bay (where he was incarcerated when he filed his complaint), much less

that the conditions at Green Bay put him in imminent danger of serious bodily harm.

Accordingly, I conclude that, pursuant to 28 U.S.C. § 1915(g), Lindell may not proceed in this
        Case: 3:18-cv-01021-slc Document #: 26 Filed: 04/30/20 Page 4 of 4



lawsuit in forma pauperis. I am dismissing this lawsuit without prejudice to Lindell’s ability to

seek to reopen it by paying the full $400 filing fee within three weeks of the date of this order.




                                            ORDER

       IT IS ORDERED that:

       1.      Plaintiff Nate Lindell’s request to proceed in forma pauperis is DENIED, pursuant

               to 28 U.S.C. § 1915(g).

       2.      Plaintiff’s proposed amended complaint is dismissed without prejudice, subject to

               being reopened if Lindell submits the $400 filing fee by May 15, 2020.



       Entered this 29th day of April, 2020.

                                             BY THE COURT:

                                             /s/
                                             _______________________
                                             STEPHEN L. CROCKER
                                             Magistrate Judge
